DETAILED ACTION
Claims 1-13 (filed 12/15/2021) have been considered in this action.  Claims 1, 5-6 and 8 have been amended.  Claims 2-4, 7 and 9-13 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 9 paragraph 3, filed 12/15/2021, with respect to objections to the specification and title have been fully considered and are persuasive.  The objection of the specification and title has been withdrawn. 

Applicant’s arguments, see page 10 paragraph 1, filed 12/15/2021, with respect to objection to claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 

Applicant’s arguments, see page 10 paragraph 2, filed 12/15/2021, with respect to rejection of claims 1-13 for improper antecedent basis of “the wireless” under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-13 for improper antecedent basis of “the wireless” under 35 U.S.C. 112(b) has been withdrawn. 
page 10 paragraph 2, filed 12/15/2021, with respect to rejection of claims 1-13 for use of “attachable/detachable to/from” under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-13 for use of “attachable/detachable to/from” under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 10 paragraph 2, filed 12/15/2021, with respect to rejection of claims 1-13 for use of “and displays the same” under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-13 for use of “and displays the same” under 35 U.S.C. 112(b) has been withdrawn.

Applicant’s arguments, see page 10 paragraph 2, filed 12/15/2021, with respect to rejection of claims 8-11 and 13 under 35 U.S.C. 112(a) for the introduction of new matter have been fully considered and are persuasive.  The rejection of claims 8-11 and 13 under 35 U.S.C. 112(a) for the introduction of new matter has been withdrawn. 



Applicant's arguments, see page 10 paragraph 2, filed 12/15/2021, with respect to rejection of claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant has argued that “Applicant submits that KRI is simply devoid of any disclosure or suggestion of each of the acquisition device 205, control unit 305, and communication unit 315 being disposed on the lamps 220 and 205. Thus, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 states that:
a communication unit including a main body part disposed on an indicator lamp
From this claim language it is clear that only a “main body part” of the communication unit is required to be disposed on an indicator lamp.  No other positional relationships are claimed in regards to what is disposed on the indicator lamp and what is not.  The claim does not require that any other element aside from “a main body part” is disposed on the indicator lamp, and the main body part is not claimed in any way as housing any of the other elements of the communication unit, nor is it claimed that the “communication unit terminal” or “communication processing part” are disposed on the indicator lamp.  Because “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)” so the placement of the communication unit’s main body part being “disposed on the indicator lamp” can similarly be considered a mere rearrangement of parts that is an obvious matter of design choice.  
In addition, KR101108827 explicitly states “[page 5] After installing the sensor 1 (230) and the light sensor 2 (235) on the outer surface of the yellow lamp 220, the light sensor 3 (240) is installed on the outer surface of the green lamp 225 and then the light line 1, 2, 3 The configuration of the present invention is completed by connecting the 230, 235, and 240 equipment installation time and the state acquisition device 205 to each other” thus based on the broadest reasonable interpretation that the “main body part” of the “communication unit” is the sensor, it is described as being on the indicator lamp.
The examiner does not find the applicant’s arguments convincing, and holds the previous rejections under 35 U.S.C. 103 for all claims.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 refers to “the wireless” while the amendments provided only supply antecedent basis for “the wireless connection” and thus, claim 8 should modify “the wireless” to state “the wireless connection”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification 
The specific feature which lacks enablement by the disclosure is the limitation from claim 8 which states:
“wherein the management communication part of the facility status management apparatus integrates information on a light sensing signal sensed by the light sensing sensor received from the communication processing part via the management communication part and information received from the mobile communication part via the management communication part”
Specifically, the specification is not enabling for the idea of “integrates information” as the management communication part in no way is described as a structure capable of performing such functions.  The following analysis describes why an undue experimentation would be necessary for a person having ordinary skill in the art to be enabled of this feature, in accordance with the Wands factors in MPEP section 2164:
Breadth of the Claims: The limitation in question has two primary elements, a management communication part and the ability to integrate information from any of two different sources.  In terms of the management communication part, this is not a well-known 
Nature of the invention: The invention relates to a facility management system which includes a communication unit, sensors for connecting to the communication unit, and a facility management apparatus that includes a display and the management communication part.  The invention generally relates to a system for obtaining sensor signals wirelessly for display of information relating to the sensed information. 
State of the Prior Art: The prior art is replete with references that describe sensors and mechanisms for wirelessly connecting the sensors to a management apparatus for displaying of sensor information
Level of ordinary skill in the art: The level of ordinary skill in the art requires education relating to sensors and wireless communication systems.  Sensors and wireless communication systems 
The level of predictability in the art: The use of wireless communication systems and the use of sensors are well-known in the art, and thus offer high levels of predictability.
The amount of direction provided by the inventor: The inventor has claimed the invention of claim 8 using means+function language; the claimed “management communication part” does not illicit to one of ordinary skill in the art what is encompassed by a “management communication part” and thus is considered to encompass the structures defined in the specification, namely a wireless module and an antenna.  However, a person having ordinary skill in the art would recognize that the act of “integrates information” would normally be performed by a processor, cpu, general purpose computer, or specialized computer programmed with instructions to perform the act of integration, or circuitry configured to perform a mathematical integration.  However, no such processor, cpu, computer or circuitry has been described as encompassing the “management 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Because the applicant has failed to include a processor, cpu, computer or circuity that can perform the function of information integration, a great level of experimentation would be required by a person having ordinary skill in the art to modify the “wireless module” and “antenna” described as encompassing the management communication part to perform this function, as this is a functionality not normally performed by wireless modules or antenna.

Based upon the provided disclosure and the above analysis, the function of “integrates information” provided by the “management communication part” in claim 8 is not enabling to one of ordinary skill in the art.  A person having ordinary skill would recognize that this function would normally be performed by a 
Claims 9-11 and 13 are dependent upon claim 8, and thus inherit the rejection of claim 8 under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim limitation “management communication part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is inadequate description within the disclosure for a structure capable of performing the act of “integrates information” performed by the “management communication part”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Korean patent number KR101108827 (hereinafter KR1) in view of Korean patent number KR101309926 (hereinafter KR2).

“A facility management system comprising: a communication unit including (i) a main body part disposed on an indicator lamp, the indicator lamp configured to display a facility status” ([page 3 paragraph 2] the present invention is a method for acquiring the operating time data of the manufacturing equipment using the status of the equipment operating status indicators installed in the manufacturing equipment, each color lamp (for example, green lamp, Yellow light, red light, etc.). [page 7 paragraph 2] the facility uptime and state acquisition device 205 is configured to display the respective color lamps 215, 220, 225 for the operating state of the facility. Acquires only the lighting, flashing, and blinking states of the light source and transmits them to the host computer and the server system 145 through the communication unit 315, and the respective colors of the operation state of the facility from the facility operation time and the state acquisition device 205; wherein communication unit 315 is a part of acquisition device 205; [page 4] After installing the sensor 1 (230) and the light sensor 2 (235) on the outer surface of the yellow lamp 220, the light sensor 3 (240) is installed on the outer surface of the green lamp 225 and then the light line 1, 2, 3 The configuration of the present invention is completed by connecting the 230, 235, and 240 equipment installation time and the state acquisition device 205 to each other) “(ii) a communication unit terminal attachable and detachable to and from, respectively a terminal in a sensor unit” ([page 5 paragraph 1] After installing the sensor 1 (230) and the light sensor 2 (235) on the outer surface of the yellow lamp 220, the light sensor 3 (240) is installed on the outer surface of the green lamp 225 and then the light line 1, 2, 3. The configuration of the present invention is completed by connecting the 230, 235, and 240 equipment installation time and the state acquisition device 205 to each other; wherein connecting is considered the same as attaching and since it is attached at some point, must have been detached) “and (iii) a communication processing part configured to communicably connect with a sensor in the sensor unit and configured to communicate a sensing signal from the sensor over a wireless connection” (Control unit 305 and [page 8 paragraph 1] The signal input unit 310 is an optical sensor 1 (230), an optical sensor 2 (installed in the color lamps (red lamp 215, yellow lamp 220, green lamp 225) of the equipment operation status indicator 210) 235, and receives the state of the light sensor 3 (240) and transmits to the control unit 305 which color lamp of the color lamps (215, 220, 225) of the current equipment operation status indicator 210 is lit. Do this. Control unit that receives the signal of the lighting or flashing or blinking of each of the color lamps (215, 220, 225) for the manufacturing equipment operating state (operation, “and a facility status management apparatus including a management communication part configured to communicate with the communication processing part over the wireless ...” (Server system 145 or host computer [page 7 paragraph 2] According to the present invention, the state of each facility is stored for each process of the lighting, blinking, and blinking combinations of the respective color lamps 215, 220, and 225 in order to display all the operation conditions of the facility; [page 8 paragraph 2] Control unit that receives the signal of the lighting or flashing or blinking of each of the color lamps (215, 220, 225) for the manufacturing equipment operating state (operation, stop, check, alarm, standby stop by cause) from the signal input unit  10 305 is stored in the memory unit 320 by counting the time according to the operating state (operation, stop, check, alarm, cause-because stop) of the  manufacturing facility 110 and the operation of the “wherein the sensor unit includes a light sensing sensor unit including a light sensing sensor configured to sense light from the indicator lamp and a first light sensing sensor terminal connected with the light sensing sensor” (sensors 230, 235, 240 [page 5 paragraph 1] in the facility operation status indicator 210, the green lamp 225 is turned on when the manufacturing facility 110 is in normal operation, the yellow lamp 220 is turned on during the inspection, and a red lamp when an alarm occurs. 215 is turned on and it is assumed that the color lamps 215, 220, and 225 of all the facility operating state indicators blink when the manufacturing facility 110 is in the stopped state. After installing the sensor 1 (230) and the light sensor 2 (235) on the outer surface of the yellow lamp 220, the light sensor 3 (240) is installed on the outer surface of the green lamp 225 and then the light line 1, 2, 3 The configuration of the present invention is completed by connecting the 230, 235, and 240 equipment installation time and the state acquisition device 205 to each other) “and the communication unit terminal is configured to (i) attach and detach to and from, respectively, the first light sensing sensor terminal...” ([page 5 paragraph 1] in 
KR1 fails to teach “and a facility status management apparatus including... and a management information display displaying information on a sensing signal from the sensor communicating via the management communication part; the sensor unit also includes a facility item sensing sensor unit including a facility item sensing sensor configured to sense items relating to the facility and a facility item sensing sensor terminal connected with the facility item sensing sensor; and the communication unit terminal is... (ii) attach and detach to and from, respectively, the facility item sensing sensor terminal”.
KR2 teaches “and a facility status management apparatus including... and a management information display displaying information on a sensing signal from the sensor communicating via the management communication part” ([KR101309926 page 2 paragraph 4] A communication unit which receives the measured value from the control unit and transmits the measured value to an external terminal or a server computer; [page 3 paragraph 1] And receiving an error signal from the error determining unit to generate an error in the display unit or the external terminal or the server computer, and sending an alarm message for an error to a pre-registered contact) “the sensor unit also includes a facility item sensing sensor unit including a facility item sensing sensor configured to sense items relating to the facility and a facility item sensing sensor terminal connected with the facility item sensing sensor” ([page 4 paragraph 5] The sensor connection terminal 112 is provided in the main body 111, and the sensor installed in the sensing object is connected, it may be made of a single, or may be made of a plurality as in this embodiment. Here, the sensor may be used in a variety of sensing means to monitor the temperature, current, voltage, light, humidity, contacts and the like in real time. For example, the sensor “and the communication unit terminal is... (ii) attach and detach to and from, respectively, the facility item sensing sensor terminal” ([page 4 paragraph 5] The sensor connection terminal 112 is provided in the main body 111, and the sensor installed in the sensing object is connected, it may be made of a single, or may be made of a plurality as in this embodiment. Here, the sensor may be used in a variety of sensing means to monitor the temperature, current, voltage, light, humidity, contacts and the like in real time; wherein because it is connected/attached, it must have been detached beforehand, and thus is capable of being both attached and detached).


In regards to Claim 6, KR1 and KR2 teach the facility management system as incorporated by claim 1 above.  KR1 further teaches “The facility management system according to claim 1, wherein the communication unit comprises a plurality of the communication unit terminals, one of the plurality of the communication unit terminals configured to be attached to the first light sensing sensor terminal” (Fig. 2 shows three separate connections for each of three light sensors page 5 paragraph 1] After installing the sensor 1 (230) and the light sensor 2 (235) on the outer surface of the yellow lamp 220, the light sensor 3 (240) is installed on the outer surface of the green lamp 225 and then the light line 1, 2, 3 The configuration of the present invention is completed by connecting the 230, 235, and 240 equipment installation time and the state acquisition device 205 to each other).  KR2 teaches the connection of facility item sensing sensor and a plurality of terminals (Fig. 1 shows sensor connection terminal 112 with multiple terminals [page 4 paragraph 3] The sensor connection terminal 112 “and another of the plurality of the communication unit terminals configured to be attached to the facility item sensing sensor terminal” ([page 4 paragraph 5] The sensor connection terminal 112 is provided in the main body 111, and the sensor installed in the sensing object is connected, it may be made of a single, or may be made of a plurality as in this embodiment. Here, the sensor may be used in a variety of sensing means to monitor the temperature, current, voltage, light, humidity, contacts and the like in real time; wherein because it is connected/attached, it must have been detached beforehand, and thus is capable of being both attached and detached).

In regards to Claim 12, KR1 and KR2 teach the facility management system as incorporated by claim 1 above.  KR1 further teaches “The facility management system according to claim 1 wherein the facility status management apparatus obtains an actual performance of the facility based on the information on the signal received from the communication unit via the management communication part and relating to the light sensing sensor displays the obtained actual performance and a plan corresponding to the facility stored in advance on the management information display” ([page 7 paragraph 3] According to the present invention, the state of each facility is stored for each process of the lighting, blinking, and blinking combinations of the respective color lamps 215, 220, and 225 in order to display all the operation conditions of the facility. A recording medium 246 is further provided. In addition, the recording medium 246 may be preset and stored in the memory unit 320 of the facility operation time and state acquisition device 205 or may be provided in the host computer or server system 145. According to the equipment and manufacturing process, the operator knows the state of the equipment for the lighting, blinking, and blinking combinations of the color lamps 215, 220, and 225 of the equipment operation status indicator 210...Acquires only the lighting, flashing, and blinking states of the light source and transmits them to the host computer and the server system 145 through the communication unit 315, and the respective colors of the operation state of the facility from the facility operation time and the state acquisition device 205. The host computer and server system 145, which receives the lighting, blinking, and blinking status data of the lamps 215, 220, and 225, receives the operation time, the stop time, the check time, the alarm time, and the standby stop of the facility. It is characterized in that it further comprises a function for counting the time; [page 7 paragraph 2] According to the present .

Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over KR1 and KR2 as applied to claim1 above, and further in view of Harnett (US 20100201542, hereinafter Harnett).

In regards to Claim 2, KR1 and KR2 teach the facility management system as incorporated by claim 1 above.
KR2 further teaches “The facility management system according to claim 1, wherein the facility item sensing sensor transmits a sensed facility item sensing signal indicating on and off to the communication processing part via the communication unit terminal connectable with the facility item sensing sensor terminal...” ([page 4 paragraph 5] The sensor connection terminal 112 is provided in the main body 111, and the sensor installed in the sensing object is connected, it may be made of a single, or may be made of a plurality as in this embodiment. Here, the sensor may be used in a variety of sensing means to monitor the temperature, current, voltage, light, humidity, contacts and the like 
KR1 and KR2 fail to teach “connectable with the facility item sensing sensor terminal by a serial bus”.
Harnett teaches “connectable with the facility item sensing sensor terminal” (Fig. 1 shows multiple detectors/sensors connected to the same data wire in a serial manner; [0018] the remote sensor assembly further includes a power bus having a power line and a ground line in parallel with the one-wire serial bus. Each of the plurality of remote sensor modules is interchangeably 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the connector in the facility item sensing sensor taught by KR2 with the use of a serial bus for connecting sensors to transmit the data wirelessly as taught by Harnett because by using a serial connection bus it allows all sensors to utilize the same communication wire for connecting sensors having their information sent wirelessly, thus saving on wiring because a separate wire for each sensor would no longer need to be run to the communication unit, only to the next sensor in the chain, thus providing cost savings.  By combining these elements, it can be considered taking the known facility item sensing sensor connection for facility sensors that sense on and off conditions as taught by KR2, and replace the sensor connection with a serial bus connection so that sensors can be connected serially as taught by Harnett in a known way to achieve predictable results. 

In regards to Claim 3, KR1 and KR2 teach the facility management system as incorporated by claim 1 above.
“The facility management system according to claim 1, wherein the facility item sensing sensor transmits a sensed facility item sensing signal indicating other than on and off to the communication processing part via the communication unit terminal connectable with the facility item sensing sensor terminal...” ([page 4 paragraph 5] The sensor connection terminal 112 is provided in the main body 111, and the sensor installed in the sensing object is connected, it may be made of a single, or may be made of a plurality as in this embodiment. Here, the sensor may be used in a variety of sensing means to monitor the temperature, current, voltage, light, humidity, contacts and the like in real time. For example, the sensor connection terminal 112 may be connected to a temperature sensor such as a thermistor to allow temperature measurement on a heating part, or may be connected to a current sensor to monitor a current change value to monitor a circulating motor, a power supply, or a system. It is possible to monitor the operation of the controller's cooling fan, or direct connection to the sensing object to monitor DC power supply, DC power supply, etc. by monitoring the DC voltage fluctuation value, or optical sensor It is connected to the device to make it easy to check the error of the equipment by detecting the lighting of the equipment error LED, or it is connected to the humidity sensor to manage the humidity, or it is connected to the contact to 
KR1 and KR2 fail to teach “connectable with the facility item sensing sensor terminal by a serial bus”.
Harnett teaches “connectable with the facility item sensing sensor terminal” (Fig. 1 shows multiple detectors/sensors connected to the same data wire in a serial manner; [0018] the remote sensor assembly further includes a power bus having a power line and a ground line in parallel with the one-wire serial bus. Each of the plurality of remote sensor modules is interchangeably connected to the one-wire serial bus and the power bus at respective spaced sensor attachment points.
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the connector in the facility item sensing sensor taught by KR2 with the use of a serial bus for connecting sensors to transmit the data wirelessly as taught by Harnett because by using a serial connection bus it allows all sensors to utilize the same communication wire for connecting sensors having their information sent wirelessly, thus saving on wiring because a separate wire for each sensor would no longer need to be run to the communication unit, only to the next sensor in 

In regards to Claim 4, KR1 and KR2 teach the facility management system as incorporated by claim 1 above.
KR2 further teaches “The facility management system according to claim 1, wherein the facility item sensing sensor unit comprises: a power supply unit supplying a drive current supplied from a power source of the facility to the facility item sensing sensor and the communication processing part” ([page 7 paragraph 2] Sensor remote management system 100 according to an embodiment of the present invention is supplied with the power required for operation through the power cable connected to the power terminal 123, the main body 111 to maintain the operation when the power supply is interrupted Power may be supplied from the emergency power unit 124 such as an installed battery).
“a power supply unit supplying a drive current supplied from a power source of the facility to the facility item sensing sensor; and a serial converter converting the facility item sensing signal of the facility item sensing sensor to allow serial communication”.
Harnett teaches ““a power supply unit supplying a drive current supplied from a power source of the facility to the facility item sensing sensor” ([0018] the remote sensor assembly further includes a power bus having a power line and a ground line in parallel with the one-wire serial bus. Each of the plurality of remote sensor modules is interchangeably connected to the one-wire serial bus and the power bus at respective spaced sensor attachment points; [0034] The power supplies 22a, 22b, 22c supply power to the remote wireless nodes 16a, 16b, 16c and to the remote sensors 18a-18i via the remote wireless nodes 16a, 16b, 16c. Respective power lines 24a, 24b, 24c and ground lines 26a, 26b, 26c form power buses from the remote wireless nodes 16a, 16b, 16c to the remote sensor modules 18a-18i) “and a serial converter converting the facility item sensing signal of the facility item sensing sensor to allow serial communication” ([0035] The remote sensor modules 18a-18i have respective analog-to-digital (A/D) converters 28a-28i that convert analog signals from detectors 30a-30i into digital data for the remote wireless nodes 16a, 16b, 16c... the A/D converters 28a-
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the facility item sensing sensor of KR2 with the use of a power supply and serial communication conversion unit of Harnett because KR2 does not discuss where the power supplied to the sensors comes from, however a person having ordinary skill would recognize that a sensor cannot work without some form of power to energize the sensor so it can provide feedback, and although KR2 mentions the power port is “for operation” of the system, it can be considered that KR2 already suggests such a configuration without explicitly calling for the power supplied to the sensor to come from a facility.  It can thus be considered that Harnett just makes explicit what is implied by KR2.  Furthermore, the use of a serial converter and serial bus as taught by Harnett would impose the same benefits noted above in claim 2.  In addition, all of KR1, KR2 and Harnett are in the related field of converting sensor information to wireless information so that sensor data can be sent without wires to a server.  It can be considered taking the known serial converter and power supply unit of Harnett and applying them to the known 

In regards to Claim 5, KR1 and KR2 teach the facility management system as incorporated by claim 1 above.
KR1 and KR2 fail to teach “The facility management system according to claim 1, wherein the communication unit comprises only one communication unit terminal as the communication unit terminal, and the only one communication unit terminal configured to be attached to the first light sensing sensor terminal, or alternatively, the facility item sensing sensor terminal”.
Harnett teaches “The facility management system according to claim 1, wherein the communication unit comprises only one communication unit terminal as the communication unit terminal, and the only one communication unit terminal configured to be attached to the first light sensing sensor terminal, or alternatively, the facility item sensing sensor terminal” ([0024] the data bus is a one-wire serial bus. Additionally, a power line and a ground line form a power bus parallel to the one-wire serial bus. Each of the plurality of wired sensors is interchangeably connected to the one-wire serial bus and the power bus at respective spaced sensor attachment points; Fig. 2 shows that a single terminal 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the facility management system of KR1 and KR2 that provide means for wirelessly communicating sensor information from light sensors on an indicator lamp and other facility sensors, with the ability to connect sensors in an alternative way as taught by Harnett because by having an interchangeable connection with any sensors connected to the wireless node, it offers the benefit of being able to map a shortest path of wiring between a plurality of sensors in a facility, thus offering savings of wiring and time by modifying the wiring between the wireless node and 

In regards to Claim 7, KR1 and KR2 teach the facility management system as incorporated by claim 1 above.
KR1 and KR2 fail to teach “The facility management system according to claim 1, wherein the communication unit transmits a sensor connection status confirmation signal via the communication processing part and, if no signal is returned, determines that the light sensing sensor and the facility item sensing sensor are not connected; and if a light sensing sensor connection signal is returned, determines that the light sensing sensor is connected; and if a facility item sensing sensor connection signal is returned, determines that the facility item sensing sensor is connected”.
Harnett teaches “wherein the communication unit transmits a sensor connection status confirmation signal via the communication processing part and, if no signal is returned, determines that the light sensing sensor and the facility item sensing sensor are not connected” ([0018] In accordance with still further exemplary embodiments, the remote sensor assembly further includes a power bus having a power line and a ground line in parallel with the one-wire serial bus. Each of the plurality of remote sensor modules is interchangeably connected to the one-wire serial bus and the power bus at respective spaced sensor attachment points. An inductor may be included in the power line between each of the sensor attachment points, and a powered oscillator base circuit may be in contact with the power line near a remote wireless node end of the power bus. Each of the plurality of remote sensor modules may have a capacitor between the power line and a switch. The remote wireless node may then sequentially detect a resonant frequency resulting from switching each respective capacitor to ground, and determine a physical sequence of the plurality of remote sensor modules along the one-wire serial bus using the resonant frequencies; [0021] In accordance with another exemplary embodiment, the method still further includes periodically determining if any new wired sensors have been added to the plurality of wired sensors connected to the data bus; [0043] the remote wireless node 16 periodically re-determines which of the plurality of remote sensor modules 18a-18i (FIG. 1) are in wired communication with the remote wireless node 16 via a data bus (e.g., data buses 20a, 20b, 20c “and if a light sensing sensor connection signal is returned, determines that the light sensing sensor is connected; and if a facility item sensing sensor connection signal is returned, determines that the facility item sensing sensor is connected” ([0043] the remote wireless node 16 first determines which remote sensor modules (e.g., remote sensor modules 18a-18i (FIG. 1)) are in wired communication with the remote wireless node 16 via a data bus (e.g., data buses 20a, 20b, 20c (FIG. 1)). This is accomplished either by polling a list of possible remote sensor modules 18a-18i (FIG. 1) by serial numbers stored in the memory of the microcontroller 84, or by using a "Search ROM" function which can efficiently discover the addresses of any attached A/D converters 28a-28i. Preferably, the remote sensor modules 18a-18i are interchangeably connected to the data bus (e.g., data buses 20a, 20b, 20c (FIG. 1)).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the facility management system of KR1 and KR2 with the ability to determine when sensors are connected or not and determines which specific sensors are attached as taught by Harnett because by having this ability it would improve the reliability and efficiency of the system by only polling the sensors that are actually .  

Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KR1 and KR2 as applied to claim 1 above, and further in view of Billi et al. (US 20140358256, hereinafter Billi).

In regards to Claim 8, KR1 and KR2 teach the facility management system as incorporated by claim 1 above.
KR2 teaches “The facility management system according to claim 1, further comprising: a mobile terminal unit including: a mobile communication part configured to communicate with the communication processing part of the communication unit and the management communication part of the facility status management apparatus over the wireless” ([page 2 paragraph 4] A communication unit which receives the measured value from the control unit and transmits the measured value to an external terminal or a server computer; An error range setting unit for setting an error range of a value measured by the sensor; An error judging unit outputting a signal for generating an alarm when the “and a mobile information display displaying information to be communicated via the mobile communication part” ([page 5 paragraph 1] The external terminal is an information processing device capable of communication, and may include a mobile phone, a tablet PC, a computer, a notebook, and the like...The alarm message transmission unit 119 receives the signal of the error determination unit 118 to generate an error in the display unit 114 or the external terminal or the server computer 10).  KR1 discloses “wherein the facility status management apparatus integrates, as integration information, (i) information on a light sensing signal sensed by the light sensing sensor received from the communication processing part via the management communication part” (page 5 paragraph 1] When the manufacturing facility 110 starts normal 
KR1 and KR2 fail to teach “wherein the facility status management apparatus integrates, as integration information, (i) information on a light sensing signal sensed by the light sensing sensor received from the communication processing part via the management communication part and (ii) information received from the mobile communication part via the management communication part; and displays the integration information on the management information display”.
Billi teaches “and a mobile information display displaying information to be communicated via the mobile communication part” ([0037] Examples of mobile device 171 includes wireless communication devices such as a telephone, cellular phone, mobile phone, smartphone, Personal Digital Assistant (PDA), eReader, tablet, mobile Internet appliance, or some other mobile device--including combinations thereof; [0036] Content conversion node 140 analyzes components of an initial HMI to identify the components suitable for display on mobile device 171) “wherein the facility status management apparatus integrates, as integration information, (i) information on a light sensing signal sensed by the light sensing sensor received from the communication processing part via the management communication part and (ii) information received from the mobile communication part via the management communication part; and displays the integration information on the management information display” ([0043] Content conversion node 140 converts (204) graphical workstation HMIs into mobile HMIs. The conversion process is described in further detail in FIG. 3. However, in some examples, the conversion process can include analyzing a plurality of components of an initial HMI, such as one of the graphical HMIs, to identify ones of the components suitable for display on a mobile device, and then generating a mobile HMI based on at least the ones of the components. The components can include graphical elements for representing the various information, processes, machine systems, and the like, found in the graphical HMI; [0044]The status and control information can be received from user devices, such as mobile device 171, or from industrial automation interface 150. Mobile content server 130 can integrate the status and control information into tabular mobile HMIs indicating real-time industrial automation equipment status, machine system status, process status, control information, control information alerts, stoppage information, errors, damage information, alarms, notifications, or other equipment status and information. Mobile content server 130 can receive control information from mobile device “and displays the integration information on the management information display” ([0052] FIG. 4 illustrates an example of a graphical HMI 401 converted to a mobile HMI 402. Machine system status data is provided in a text format suitable for viewing on a mobile device. Mobile HMI 402 provides real-time machine system status data in tabular or textual format to mobile users. Graphical HMI 401 includes three tanks (1-3) with valves connecting the tanks to supply tank. Each tank (1-3) has a graphical indication of the level. Tank 1: 80%, tank: 2 30%, and tank 3: 50%. Graphical HMI 401 also shows graphical indication of the status of the attached valves. Tank 1: closed, tank 2: open, and tank 3: open. Mobile HMI 402 shows the tank levels and valves statuses in textual format; wherein graphical HMI 401 is displayed at workstation, while mobile HMI is displayed on mobile, and because they are receiving the machine information and control information, the information is displayed on the same display as integration information).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the facility management system of KR1 and KR2 that includes a mobile device for displaying information from a light sensor and which includes a local display on a management communication part that communicates with the mobile device, 

In regards to Claim 9, KR1, KR2 and Billi teach the facility management system as incorporated by claim 8. Billi further teaches “The facility management system according to claim 8, wherein the facility status management apparatus transmits the integrated information from the management communication part to the mobile communication part and displays the integrated information on the mobile information display” ([0052] FIG. 4 illustrates an example of a graphical HMI 401 converted to a mobile HMI 402. Machine system status data is provided in a text format suitable for viewing on a mobile device. Mobile HMI 402 provides real-time machine system status data in tabular or textual format to mobile users. Graphical HMI 401 includes three tanks (1-3) with valves connecting the tanks to supply tank. Each tank (1-3) has a graphical indication of the level. Tank 1: 80%, tank: 2 30%, and tank 3: 50%. Graphical HMI 401 also shows graphical indication of the status of the attached valves. Tank 1: closed, tank 2: open, and tank 3: open. Mobile HMI 402 shows the tank levels and valves statuses in textual format; [0064] FIG. 14 illustrates an example of the control information screen for the mobile HMI, although the mobile HMI may use alternative operations and configurations. The "control information" screen allows the user to send control information to the machine system. For example, the user can 

In regards to Claim 10, KR1, KR2 and Billi teach the facility management system as incorporated by claim 8. Billi further teaches “The facility management system according to claim 8, wherein the mobile communication part transmits information on a signal indicating an actual facility status” ([0062] FIG. 12 

In regards to Claim 11, KR1, KR2 and Billi teach the facility management system as incorporated by claim 8. KR1 further teaches “The facility management system according to claim 8, wherein the facility status management apparatus obtains an actual performance of facility based on the information on the signal received from the communication unit via the management communication part and relating to the light sensing sensor to display the obtained actual performance and a plan corresponding to the facility stored in advance on the management information display” ([page 7 paragraph 3] According to the present invention, the state of each facility is stored for each process of the lighting, blinking, and blinking combinations of the respective color lamps 215, 220, and 225 in order to display all the operation conditions of the facility. A recording medium 246 is further provided. In addition, the recording medium 246 may be preset and stored in the memory unit 320 of the facility operation time and state acquisition device 205 or may be provided in the host computer or server system 145. According to the equipment and manufacturing process, the operator knows the state of the equipment for the lighting, blinking, and blinking combinations of the color lamps 215, 220, and 225 of the equipment operation status indicator 210...Acquires only the lighting, flashing, and blinking states of the light source and transmits them to the host computer and the server system 145 through the communication unit 315, and the respective colors of the operation state of the facility from the facility operation time and the state acquisition device 205. The host computer and server system 145, which receives “transmits the actual performance of the facility and the plan corresponding to the facility from the management communication part to the mobile communication part and displays the actual performance of the facility and the plan corresponding to the facility on the mobile information display” ([page 5 paragraph 1] The external terminal is an information processing device capable of communication, and may include a mobile phone, a tablet PC, a computer, a notebook, and the like...The alarm message transmission unit 119 receives the signal of the error determination unit 118 to generate an error in the display unit 114 or the external terminal or the server computer 10; [page 2 paragraph 4] A display unit provided on an outer surface of the main body to display the measured value to the outside under the control of the controller).  Billi teaches ([0043] in some examples, the conversion process can include analyzing a plurality of components of an initial HMI, such as one of the graphical HMIs, to identify ones of the components suitable for display on a mobile device, and then generating a mobile HMI based on at least the ones of the components. The components can include graphical elements for representing the various 

In regards to Claim 13, KR1, KR2 and Billi teach the facility management system as incorporated by claim 11. KR1 further teaches “The facility management system according to claim 11, wherein the facility status management apparatus displays at least one of a production quantity, an operating time, and an operating rate as the actual performance of the facility on the management information display” ([page 5 paragraph 1] In addition, in the facility operation status indicator 210, the green lamp 225 is turned on when the manufacturing facility 110 is in normal operation, the yellow lamp 220 is turned on during the inspection, and a red lamp when an alarm occurs. 215 is turned on and it is assumed that the color lamps 215, 220, and 225 of all the facility operating state indicators blink when the manufacturing facility 110 is in the stopped state. After installing the sensor 1 (230) and the light sensor 2 (235) on the outer surface of the yellow lamp 220, the light sensor 3 (240) is installed on the outer surface of the green lamp 225 and then the light line 1, 2, 3 The configuration of the present invention is completed by connecting the 230, 235, and 240 equipment installation time and the state acquisition device 205 to each .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116